DETAILED ACTION 



Notice of Pre-AIA  or AIA  Status
The present application is being examined under the first to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is the examiner’s statement of reasons for allowance: independent claim 1 is on a method of automatic order sortation and recites, in part, “transporting, by the item transport vehicles, the plurality of items to the plurality of receptacle stations so as to utilize the plurality of receptacle stations in accordance with a pattern comprising alternating between: (i) the first end portion of the first matrix and (ii) the second end portion of the second matrix, while a lowest row and a highest row of each of the first and second matrices of receptacle stations is unutilized.”  These limitations, when considering the claim as a whole, were not found in the prior art.
US Pat. No. 8,798,784 to Clark et al. is considered to be the closest prior art and discloses a method and apparatus for robotic induction in material handling facilities with batch singulation inventory areas.  However, Clark et al. does not disclose transporting items to storage in a predetermined pattern while leaving the top and bottom rows in the storage rack free for transport robot traffic.  Therefore, claim 1 is allowable as well as claims 2-9 depending therefrom.
Additionally, independent claim 10 is allowable as it recites features similar to those in claim 1 above.  Claims 11-20 are allowable as they depend from claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE LOGAN whose telephone number is (571)270-7769. The examiner can normally be reached M-F, 9-5P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES FOX can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE O LOGAN/Primary Examiner, Art Unit 3655